Citation Nr: 0206209	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  99-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran is entitled to an increased rating for 
acromioclavicular separation with operative repair of the 
right shoulder, currently evaluated as 10 percent disabling 
from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1992 until he was 
discharged due to a disability in September 1997.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Montgomery, Alabama, which granted service 
connection for acromioclavicular separation with operative 
repair of the right shoulder and assigned a 10 percent 
disability rating.  The Board remanded the case for further 
development in September 2000, and the appeal is again before 
the Board for further appellate consideration.

The veteran was scheduled for a hearing before a member of 
the Board in August 2000 for which he failed to report.  As 
such, his request for a hearing is considered as withdrawn.  
See 38 C.F.R. § 20.701(d) (2001).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's acromioclavicular separation with operative 
repair of the right shoulder is manifested by slight 
instability, slight weakness, tenderness, and minimal loss of 
motion due to pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
rating have not been met for the veteran's service-connected 
acromioclavicular separation with operative repair of the 
right shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  The veteran was 
notified of the pertinent laws, regulations and rating 
provision in the January 1999 Statement of the Case.  The 
veteran was notified by letter in October 2000 that failure 
to report for a scheduled VA examination could unfavorably 
impact the outcome of his increased rating determination.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claim have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issue on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's service medical records and VA examination reports.  
Additionally, the RO scheduled the veteran for two additional 
VA examinations in April and May 2001, and requested 
additional information from the veteran by letter in October 
2000 and January 2001.  The Board has not been made aware of 
any additional evidence that is available in connection with 
this appeal, nor is there any indication of any evidence that 
the RO has not obtained and associated with the claims file.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).

II. Increased Rating for Acromioclavicular Separation with 
Operative Repair of the Right Shoulder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  In the 
appeal of an initial assignment of a rating disability, a 
veteran may be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).  Additionally, the 
evaluation of the same disability under various diagnosis, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2001).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

The Board has reviewed all the evidence of record.  The 
veteran is currently evaluated as 10 percent disabled for his 
acromioclavicular separation with operative repair of the 
right shoulder. A disability resulting in the impairment of 
the clavicle is rated as follows: dislocation of the clavicle 
is rated as 20 percent disabling; nonunion of the clavicle 
with loose movement is rated as 20 percent disabling while 
nonunion of the clavicle without loose movement is rated as 
10 percent disabling; malunion of the clavicle is rated as 10 
percent disabling; or the disability is rated based on the 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2001).

The Board notes at this time that the veteran's service 
medical records indicate he is right-handed.  As such, for 
the analysis below, his right arm is his dominant arm.  See 
38 C.F.R. 4.69 (2001).

A September 1998 VA examination report revealed that the 
veteran indicated such symptoms as pain, weakness, stiffness, 
swelling, and instability of his right shoulder with flare-
ups precipitated by sleeping on his shoulder.  The report 
revealed that a physical examination revealed no edema, no 
effusion, slight instability, slight weakness, tenderness, 
and slight guarding of movement but no abnormal movement.  
The report also revealed that the right shoulder forward 
flexion was 161 degrees, abduction was 163 degrees, external 
rotation was 86 degrees, and internal rotation was 87 
degrees.  The report also stated that motion stopped when 
pain began.  The report contained a diagnosis of 
acromioclavicular separation of the right shoulder with 
operative repair; minimum loss of motion due to pain.  Also 
indicated in the report is that the veteran has a 6 
centimeter scar over the acromioclavicular joint on the 
right.  A September 1998 VA radiology consultation report 
indicated a prior surgical resection of the distal clavicle 
and that glenohumeral articulation appeared grossly within 
normal limits.

The evidence of record reveals that the veteran failed to 
report for scheduled VA examinations in April 2001 and May 
2001.  When a claimant fails to report, without good cause, 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)(b); see also 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (appeal of 
the disability evaluation assigned at the grant of service 
connection is treated as an original claim, not an increased 
rating claim).  Therefore, since the evidence reveals that 
the veteran failed to report for a VA examination scheduled 
in conjunction with his original compensation claim and that 
he did not submit a good cause for failing to report, the 
Board must decide his claim based on the evidence of record.

The evidence of record does not reveal that the veteran's 
service-connected acromioclavicular separation with operative 
repair of the right shoulder is manifested by dislocation, 
nonunion with or without loose movement, or malunion of the 
clavicle. In fact, the September 1998 VA examination report 
indicated no abnormal movement of the right shoulder.  As 
such, the veteran is not entitled to a compensable disability 
rating under Diagnostic Code 5203.  See 38 C.F.R. §§ 4.3, 
4.71a, Diagnostic Code 5203 (2001).

Limitation of motion of the dominant arm is rated as follows: 
motion to 25 degrees from the side is rated as 40 percent 
disabling; motion to midway between the side and shoulder 
level is rated as 30 percent disabling; motion limited to the 
shoulder level is rated as 20 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).  The September 1998 VA 
examination report revealed that the veteran's shoulder 
abduction was 163 degrees while forward flexion was 161 
degrees.  The report also revealed his right shoulder 
external rotation was 86 degrees, and internal rotation was 
87 degrees.  This minimal loss of motion indicated in the 
September 1998 VA examination report is not the level of 
limitation of motion which is compensable under Diagnostic 
Code 5201.  Therefore, the Board finds that the veteran is 
not entitled to a compensable rating under Diagnostic Code 
5201.  See also 38 C.F.R. § 4.3 (2001).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As stated above, the evidence 
shows the veteran has slight instability of the right 
shoulder, slight weakness of the right shoulder, tenderness, 
and minimum loss of motion due to pain.  Therefore, the Board 
finds the veteran is entitled to a compensable rating based 
on 38 C.F.R. § 4.40 and § 4.45.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As such, the veteran is entitled to a 
10 percent disability rating under Diagnostic Code 5203.

After determining that a 10 percent rating is appropriate in 
the instant appeal, the Board must now ascertain whether a 
rating greater than 10 percent can be assigned under 
alternative diagnostic codes.  The Board has considered the 
application of Diagnostic Codes 5003, 5200, and 5202.  In the 
instant case, the evidence of record does not indicate any 
symptoms or disabilities (due to his service-connected 
acromioclavicular separation with operative repair of the 
right shoulder) to the veteran's scapula or humerus, or 
arthritis of the right shoulder joints.  As such, these 
Diagnostic Codes are not for application.  Therefore, the 
veteran is not entitled to a higher disability rating under a 
different diagnostic code.  See also 38 C.F.R. § 4.14 (2001).

The record indicates that the veteran has a six-centimeter 
scar over the acromioclavicular joint on the right.  The 
evidence of record does not indicate the six-centimeter scar 
is poorly nourished, having repeated ulceration, is tender or 
painful on objective demonstration, or limits the function of 
any part.  Therefore, a separate evaluation for the six-
centimeter scar over the acromioclavicular joint is not 
compensable as contemplated by Esteban v. Brown, 6 Vet. App. 
259 (1994).  38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119, 126 (1999).  In this case, a 
review of the evidence of record reveals that the September 
1998 VA examination report and September 1998 VA radiology 
report is the entire medical evidence of record upon which 
the Board could use to evaluate the veteran's current 
disability and how it adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 3.655(a)(b) (2001).  
As such, the evidence of record does not support a finding 
that the veteran's service-connected acromioclavicular 
separation with operative repair of the right shoulder 
worsened during the pendency of his appeal such that a higher 
disability rating would be warranted.  Therefore, the Board 
has determined that the evidence has supported a 10 percent 
disability rating, but no more, during the pendency of this 
appeal of an initial assessment.  Fenderson, 12 Vet. App. at 
126.  Therefore, the Board finds that a staged rating is not 
warranted.

In brief, the evidence does not show that the veteran's 
service-connected acromioclavicular separation with operative 
repair of the right shoulder meets the criteria for a 
disability rating in excess of the current 10 percent 
assigned during the pendency of this appeal.  Accordingly, 
the Board concludes that the preponderance of the evidence 
weighs against the veteran's increased rating claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).


ORDER

An increased rating for acromioclavicular separation with 
operative repair of the right shoulder is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

